•           •           •     
  •          •         •






MEMORANDUM OPINION

Nos. 04-09-00511-CR, 04-09-00512-CR, 04-09-00513-CR, 
04-09-00514-CR, & 04-09-00515-CR

Sally LEESON,
Appellant

v.

The STATE of Texas,
Appellee

From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court Nos. 08-1270-CR, 08-1474-CR, 08-1475-CR, 08-1476-CR, & 09-0026-CRHonorable Gary L. Steel, Judge Presiding

PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
                        Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice

Delivered and Filed: November 11, 2009

DISMISSED
            On September 15, 2009, this court issued an order stating these appeals would be dismissed
pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right
of appeal was made part of the appellate record within thirty days.  See Tex. R. App. P. 25.2(d), 37.1;
see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003, order). 
Appellant did not file an amended certification.  The clerk’s record does not contain a certification
that shows the defendant has the right of appeal; to the contrary, the trial court certification in the
record states “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.” 
The clerk’s record contains a written plea bargain, and the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s
record supports the trial court’s certification that defendant has no right of appeal.  See Tex. R. App.
P. 25.2(a)(2).  Accordingly, we dismiss the appeals.  See Tex. R. App. P. 25.2(d).
 
                                                                                    PER CURIAM
DO NOT PUBLISH